     Case 2:20-cv-10549 Document 1 Filed 11/18/20 Page 1 of 25 Page ID #:1




 1 BROWNE GEORGE ROSS
   O’BRIEN ANNAGUEY & ELLIS LLP
 2 Eric M. George (State Bar No. 166403)
     egeorge@bgrfirm.com
 3 Maribeth Annaguey (State Bar No. 228431)
     mannaguey@bgrfirm.com
 4 Carl Alan Roth (State Bar No. 151517)
     croth@bgrfirm.com
 5 James L. Michaels (State Bar No. 298130)
     jmichaels@bgrfirm.com
 6 Jason Y. Kelly (State Bar No. 274144)
     jkelly@bgrfirm.com
 7 2121 Avenue of the Stars, Suite 2800
   Los Angeles, California 90067
 8 Telephone: (310) 274-7100
   Facsimile: (310) 275-5697
 9
   Attorneys for Plaintiff Ashly Esquivel
10 and all others similarly situated
11
12                         UNITED STATES DISTRICT COURT
13               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
14
15 ASHLY ESQUIVEL, on behalf of                 Case No. 2:20-cv-10549
   herself and all others similarly situated,
16                                              CLASS ACTION COMPLAINT
                Plaintiff,                      FOR VIOLATIONS OF:
17
          vs.                                   1. CALIFORNIA UNFAIR
18                                                 COMPETITION LAW (CAL.
   ALPHABET INC. and GOOGLE LLC,                   BUS. & PROF. CODE §§ 17200,
19                                                 ET SEQ.);
                Defendants.
20                                              2. MONOPOLIZATION UNDER
                                                   THE SHERMAN ACT (15 U.S.C.
21                                                 § 2); and
22                                              3. ATTEMPTED
                                                   MONOPOLIZATION UNDER THE
23                                                 SHERMAN ACT (15 U.S.C. § 2)
24                                              DEMAND FOR JURY TRIAL
25
26
27
28
     1699008.1                                                               Case No.
                                   CLASS ACTION COMPLAINT
     Case 2:20-cv-10549 Document 1 Filed 11/18/20 Page 2 of 25 Page ID #:2




 1 I.            INTRODUCTION
 2               1.   Google is one of the largest and richest corporations in the world. Its
 3 domination has been expressed in a variety of markets and is the subject of
 4 substantial antitrust litigation. In October 2020, the U.S. Department of Justice and
 5 the Attorneys General of eleven states initiated an action to restrain Google “from
 6 unlawfully maintaining monopolies in the markets for general search services,
 7 search advertising, and general search text advertising in the United States through
 8 anticompetitive and exclusionary practices.” United States of America v. Google
 9 LLC, No. 1:20-cv-3010, Dkt. No. 1 (D.D.C. Oct. 20, 2020). And months earlier,
10 Epic Games, Inc. filed suit under the Sherman Act to “end Google’s unlawful
11 monopolization and anti-competitive restraints.” Epic Games, Inc. v. Google LLC,
12 No. 3:20-cv-5671, Dkt. No. 1 (N.D. Cal. Aug. 13, 2020).
13               2.   Android operates in one of the various markets that Google dominates.
14 Indeed, after acquiring Android in July 2005, Google declared that “Android is
15 poised for world domination.” Google was right. Today, Android is a dominant
16 mobile operating system, running on approximately 75% of the world's mobile
17 devices. In the United States, Android captures about 47% of the U.S. mobile
18 operating system market. The only alternative to Android in the United States is
19 Apple's iOS, which captures the remaining 52% of the U.S. mobile operating system
20 market.
21               3.   Google Play (the application store formerly known as the Android
22 Market) is available to electronic device users running Google's Android operating
23 system ("OS"). While Google claims that the Android OS is maintained as "open"
24 source software, Google has engaged in a course of conduct designed to deter
25 competition in the market for Android applications or "apps" and products sold with
26 such apps (the "Google Play Market").
27               4.   Plaintiff Ashly Esquivel ("Plaintiff"), on behalf of herself and all others
28 similarly situated (the "Class," as defined below), brings this class action for
     1699008.1
                                                   -2-                                    Case No.
                                        CLASS ACTION COMPLAINT
     Case 2:20-cv-10549 Document 1 Filed 11/18/20 Page 3 of 25 Page ID #:3




 1 damages and other relief pursuant to federal antitrust and California unfair
 2 competition and consumer protection laws. Plaintiff and the putative Class have
 3 overpaid or otherwise suffered economic losses due to Google's monopolization of
 4 the Google Play Market and therefore sue for damages and other relief.
 5               5.    Plaintiff demands a trial by jury.
 6 II.           PARTIES
 7               A.    Plaintiff
 8               6.    Plaintiff Ashly Esquivel ("Plaintiff") is an individual, resides in
 9 Inglewood, California, and purchased and paid Google for one or more apps through
10 Google Play.
11               B.    Defendants
12               7.    Alphabet Inc. is a Delaware corporation with its principal place of
13 business in Mountain View, California. Google LLC is a wholly owned subsidiary
14 of Alphabet Inc.
15               8.    Google LLC is a Delaware limited liability company with its principal
16 place of business in Mountain View, California. Google LLC is a technology
17 company providing a search engine and other internet-related products, including
18 online advertising.
19               9.    Alphabet Inc. and Google LLC are collectively referred to herein as
20 "Google" or "Defendants."
21 III.          JURISDICTION AND VENUE
22               10.   Plaintiff brings this action under Sections 4, 12, and 16 of the Clayton
23 Act (15 U.S.C. §§ 15, 22, 26) for treble damages, other relief, and reasonable
24 attorneys' fees and costs with respect to the injuries sustained by Plaintiff arising
25 from Defendants' violations of the federal antitrust laws, including Section 2 of the
26 Sherman Antitrust Act (15 U.S.C. § 2).
27               11.   This Court has jurisdiction over this action pursuant to Sections 1331,
28 1337(a), and 1367 of Title 28 of the United States Code (28 U.S.C. §§ 1331, 1337(a)
     1699008.1
                                                    -3-                                      Case No.
                                         CLASS ACTION COMPLAINT
     Case 2:20-cv-10549 Document 1 Filed 11/18/20 Page 4 of 25 Page ID #:4




 1 1367).
 2               12.   This Court has in personam jurisdiction over Defendants because each,
 3 directly and/or through its ownership or control of subsidiaries: (a) transacted
 4 business in the United States, including in this District; (b) are registered to do
 5 business in the state of California; (c) had substantial aggregate contacts with the
 6 United States, including this District; and/or (d) engaged in anticompetitive acts that
 7 were directed at, and had a direct, substantial, and reasonably foreseeable and
 8 intended effect of injuring, the business or property of persons and entities residing
 9 in, located in, or doing business throughout the United States, including in this
10 District. Defendants conduct business throughout the United States, including in this
11 District, and have purposefully availed themselves of the laws of the United States.
12               13.   Venue is proper in this District pursuant to Sections 15 and 22 of Title
13 15 of the United States Code (15 U.S.C. §§ 15, 22) and Sections 1391(b) and (c) of
14 Title 28 of the United States Code (28 U.S.C. § 1391(b), (c)), despite the Google
15 LLC’s Terms of Service suggesting that the courts in Santa Clara County, California
16 are the proper venue in which to bring suit against Google LLC, because a
17 substantial part of the events giving rise to Plaintiff's claims against Google LLC
18 and Alphabet, Inc. occurred in this District, a substantial portion of the affected
19 interstate trade and commerce was carried out in this District, and one or more of the
20 Defendants reside in this District or is licensed to do business in this District. Each
21 Defendant has transacted business, maintained substantial contacts, and/or
22 committed overt acts in furtherance of the illegal restraint of trade throughout this
23 District. The anticompetitive conduct alleged herein has been directed at, and has
24 had the intended effect of, causing injury to persons residing in, located in, or doing
25 business in this District.
26 IV.           FACTUAL ALLEGATIONS
27               A.    Background Regarding Google
28               14.   In 1998, Google launched as a general online search engine that served
     1699008.1
                                                   -4-                                    Case No.
                                         CLASS ACTION COMPLAINT
     Case 2:20-cv-10549 Document 1 Filed 11/18/20 Page 5 of 25 Page ID #:5




 1 users web results in response to online queries. Google's key innovation was its
 2 PageRank algorithm, which ranked the relevance of a webpage by assessing how
 3 many other webpages linked to it. PageRank enabled Google to improve the quality
 4 of its search results even as the web rapidly grew, in contrast with the technology
 5 used by rival search engines. While Google had entered a crowded field, it had
 6 become the world's largest search engine by 2000. Later that year, Google launched
 7 AdWords, an online advertising service that let businesses purchase keyword
 8 advertising to appear on Google's search results page—an offering that would
 9 evolve to become the heart of Google's business model.
10               15.   Google is now one of the world's major corporations. For 2019, Google
11 reported total revenues of $160.7 billion—up 45% from 2017—and more than $33
12 billion in net income. Google has enjoyed strong and stable profits, with profit
13 margins greater than 20% for nine out of the last ten years, close to three times
14 greater than the average for a U.S. firm. Financial analysts predict that Google is
15 well positioned to maintain its control, noting that "Alphabet has established
16 unusually deep competitive moats around its business."
17               16.   Google is ubiquitous across the digital economy, serving as the
18 infrastructure for core products and services online. It has grown and maintained its
19 search engine power, such that go "Google" something is now synonymous with
20 online searching. Google is now also the largest provider of digital advertising, a
21 leading web browser, a dominant OS, and a major provider of digital mapping,
22 cloud computing, email, and voice assistant services, alongside dozens of other
23 offerings. Nine of Google's products—Android, Chrome, Gmail, Google Search,
24 Google Photos, Google Drive, Google Play, Google Maps, and YouTube—have
25 more than a billion users each. Each of these goods and services provides Google
26 with a trove of user data, reinforcing its control across markets and driving greater
27 monetization through online ads.
28
     1699008.1
                                                   -5-                                   Case No.
                                        CLASS ACTION COMPLAINT
     Case 2:20-cv-10549 Document 1 Filed 11/18/20 Page 6 of 25 Page ID #:6




 1               B.    The Google Play Market
 2               17.   In the late 1990s and early 2000s, when Google was formed, internet
 3 searches were almost solely performed through browsers on computers. But, over
 4 the past two decades, individuals increasingly used non-desktop devices, such as
 5 phones and other electronic devices, to access the internet. Thus, Google launched a
 6 business policy to target users of electronic devices and to ensure their products
 7 implement versions of Google's technology, products, and OS.
 8               18.   An app is software designed for use on a mobile or tablet device to
 9 provide access to digital content or services. Popular apps allow users to share
10 content or play games and, importantly, permit "in app" sale or purchase
11 transactions for goods and services. Apps can be pre-installed on an electronic
12 device as a component of the OS by the Original Equipment Manufacturer
13 ("OEM"). They can also be loaded directly onto the electronic device from the web
14 using a web browser (a process that Google refers to as "sideloading"). The most
15 frequent way that consumers access apps is through an app store, which itself may
16 be pre-installed on the electronic device. Google uses Google Play to control the app
17 market for devices using the Android OS. Google Play is a digital distribution
18 service operated and developed by Google.
19               19.   An app store is the central point for users to access apps. It centralizes
20 and curates the distribution of apps in a convenient manner for users. It also allows
21 users to search, review, and buy an app in one spot.
22               20.   There is a separate market for apps specific to the OS, including apps
23 developed for Apple iOS which only work on Apple electronic devices, and apps
24 developed for Android OS which only work on Android electronic devices. For the
25 same reason, Apple's App Store and Google Play do not compete against one
26 another.
27               21.   Google acquired Android in July 2005 for an estimated $50 million.
28 Google describes Android as "a free, open-source mobile operating system"
     1699008.1
                                                    -6-                                     Case No.
                                         CLASS ACTION COMPLAINT
     Case 2:20-cv-10549 Document 1 Filed 11/18/20 Page 7 of 25 Page ID #:7




 1 available to anyone to download and modify on a royalty-free basis. Indeed,
 2 Android is unique in that Google does not generally monetize its operating system
 3 by selling proprietary hardware or demanding licensing fees. In practice,
 4 smartphone manufacturers that seek to use Android must sign Google's licensing
 5 agreements, however, as Google limits the functionality of non-licensed usage. Only
 6 through Google's licensing agreements can smartphone manufacturers access
 7 Google's proprietary apps, such as Gmail, YouTube, Chrome, Google Maps, and
 8 Google Play Store. In return, Google requires that certain apps must be pre-installed
 9 and must receive prominent placement on mobile devices. Device manufacturers
10 must also enter into an agreement that prevents them from customizing Android and
11 from building an Android “fork” that would make the version of Android running
12 on a device incompatible with apps built for the Android ecosystem.
13               22.   Google released the Android OS to acquire and gain control. Google
14 released the Android code for free as "open source," which means that anyone could
15 access the code and modify it. Modifying the OS constitutes a "fork."
16               23.   The open source aspect of the Android OS was key to its wide adoption
17 by OEMs (such as LG, Motorola, Samsung, etc.) and phone carriers (such as AT&T,
18 T-Mobile/Spring, Verizon, etc.). Google's supposed lack of control over an open
19 source OS led skeptical OEMs and phone carriers to use Android instead of other
20 choices that were available then. The open source model suggested that the
21 distributors, and not Google, would ultimately hold control over their devices and
22 the app ecosystem on those devices.
23               24.   However, once the distributors agreed to use Android OS, app
24 developers looking for wide distribution of their apps were then incentivized by
25 Google to develop apps compatible with Android OS. As more apps became
26 available on Android OS, the OS became more eye-catching to consumers, which in
27 turn led to even more developers designing for Android.
28               25.   To achieve desired network effects and make the Android system
     1699008.1
                                                  -7-                                 Case No.
                                        CLASS ACTION COMPLAINT
     Case 2:20-cv-10549 Document 1 Filed 11/18/20 Page 8 of 25 Page ID #:8




 1 ubiquitous, Google then "shared" its search advertising and app store revenues with
 2 distributers to further induce distributors to give up control over the OS and what
 3 apps come preinstalled on electronic devices.
 4               26.   Google solidified market control of Android OS through a series of
 5 contracts with distributors designed to diminish competition. Google requires OEMs
 6 such as LG, Motorola, and Samsung to enter "anti-forking agreements." These
 7 agreements specifically prohibit OEMs from developing or distributing versions of
 8 Android that do not comply with onerous Google-controlled technical standards.
 9 The signatories may not distribute devices with Android forks, or use their powerful
10 brands to market forks on behalf of third parties. As a result of Google's
11 anticompetitive practices, Android OS represents over 95% of licensable OS for
12 smartphones and tablets in the United States.
13               27.   With control over the dominant Android OS, Google exercised its
14 monopoly power to establish Google Play as the dominant "store" by which other
15 applications can be downloaded for use by consumers on the Android ecosystem.
16               28.   Google required that electronic device OEMs pre-install Google Play
17 on all electronic devices, knowing that users infrequently change defaults. Google
18 also refuses to allow any rival app store to be downloaded from Google Play.
19 Indeed, third-party app stores could only be accessed by "sideloading," a
20 complicated multi-step process where users are warned that sideloading is unsafe.
21 Thus, while Google theoretically permits sideloading third-party app stores, few
22 users pursue this option because Google implements significant frictions designed to
23 navigate consumers away from sideloading. Google goes out of its way to make
24 side-loading difficult. Epic's recent lawsuit against Google (Epic Games, Inc. v.
25 Google LLC, No. 3:20-cv-5671 (N.D. Cal.)) alleges:
26               Google ensures that the Android process is technically complex,
                 confusing and threatening, filled with dire warnings that scare most
27               consumers into abandoning the lengthy process. For example,
                 depending on the version of Android running on a mobile device,
28               downloading and installing Fortnite on an Android device could take as
     1699008.1
                                                  -8-                                     Case No.
                                        CLASS ACTION COMPLAINT
     Case 2:20-cv-10549 Document 1 Filed 11/18/20 Page 9 of 25 Page ID #:9




 1               many as 16 steps or more, including requiring the user to make changes
                 to the device's default settings and manually granting various
 2               permissions while being warned that doing so is dangerous.
 3               29.   Additionally, Epic's complaint notes that when it attempted to work
 4 with LG, another Android device manufacturer, LG told Epic that it had a contract
 5 with Google "to block side downloading off Google Play Store this year." If a user
 6 is able to install the competing app store, Google blocks them "from offering basic
 7 functions, such as automatic updating of apps in the background, which is available
 8 for apps downloaded from the Google Play Store."
 9               30.   Google also limits basic app functions that are available to apps
10 downloaded on Google Play, including making it more challenging for users to
11 update apps (versus automatic updates in the electronic device's background).
12               31.   Because Google Play is the primary way users install applications on
13 Android devices, it effectively functions as a gatekeeper for software distribution on
14 all devices with Android OS.
15               32.   As a result of its monopolistic conduct, Google has extracted supra-
16 competitive prices for its Android app distribution services and in-app purchases
17 made through Google Play, including a 30% commission on sales of paid apps and a
18 30% fee for in-app purchases. Google collects and processes these commissions and
19 fees directly from Plaintiff and Class Members, remitting the remainder of their
20 payment to the app developer.
21               33.   Google uses its gatekeeping power over third-party app developers
22 through arbitrary and unaccountable enforcement of Google Play policies, which
23 then protect the power of Google's own services and stifles competitors. One app
24 "Callsome" was banned from Google Play for "Ad Policy" violations, for example,
25 only to learn later that a similar product was able to stay and thrive in Google Play.
26 Callsome believes it was banned because of its partnership with SmartApp, which at
27 the time was widely considered to be a nascent but rising rival to Google in the
28 Russian market.
     1699008.1
                                                   -9-                                     Case No.
                                         CLASS ACTION COMPLAINT
  Case 2:20-cv-10549 Document 1 Filed 11/18/20 Page 10 of 25 Page ID #:10




 1               34.   Google has used Android to entrench and extend its control in a variety
 2 of ways that undermine competition. These include: (1) using contractual
 3 restrictions and exclusivity provisions to extend Google's search monopoly from
 4 desktop to mobile and to favor its own applications; and (2) devising Android
 5 Lockbox, a covert effort to track real-time data on the usage and engagement of
 6 third-party apps, some of which were Google's competitors. Additionally, Google's
 7 Play Store now functions as a gatekeeper, which Google is increasingly using to
 8 hike fees and favor its own apps. Overall, Android's business practices reveal how
 9 Google has maintained its search dominance through relying on various contractual
10 restrictions that blocked competition and through exploiting information
11 asymmetries, rather than by competing on the merits.
12 V.            GOOGLE'S MONOPOLY IN THE GOOGLE PLAY MARKET
13               35.   The Play Store is the dominant app store on Android devices. Google
14 chose a single app store to control software distribution on the Android ecosystem,
15 with one executive noting that "we would strongly prefer to have one Market that
16 everyone focuses on."
17               36.   Because Google's Play Store is the primary way that users install
18 applications on Android devices, the Play Store effectively functions as a gatekeeper
19 for software distribution on a majority of the world's mobile devices. For example,
20 Google uses its Play Store gatekeeper power to charge high fees to mobile
21 developers. Amazon, Spotify, Netflix, Epic Games, and Tinder have all expressed
22 public concerns about Google's app store fees, along with Apple. As a lawsuit
23 recently filed by Epic Games stated, "Google has thus installed itself as an
24 unavoidable middleman for app developers who wish to reach Android users and
25 vice versa. Google uses this monopoly power to impose a tax that siphons monopoly
26 profits for itself every time an app developer transacts with a consumer for the sale
27 of an app or in-app digital content."
28               37.   Although Google does not block off all alternative channels for
     1699008.1
                                                  -10-                                     Case No.
                                        CLASS ACTION COMPLAINT
  Case 2:20-cv-10549 Document 1 Filed 11/18/20 Page 11 of 25 Page ID #:11




 1 accessing apps allowing, for example, both some app stores and side-loading in
 2 practice, these options do not provide meaningful alternatives to the Google Play
 3 Store. In contrast the dual dominance of the Play Store and the Android ecosystem
 4 enable Google to exert control and engage in conduct that harms competition by
 5 exploiting, excluding, and discriminating against rivals.
 6               38.   The Play Store's control over app distribution on Android devices has
 7 enabled Google to begin to require use of its in-app payment system (IAP). As a
 8 result, Google has become the middleman between app developers and their
 9 customers. This was not always the case. Google has changed its stance and re-
10 interpreted policies over time to require more app developers to use Google Pay.
11 Beginning in 2014, for example, Google designated specific categories of
12 applications—including mobile games—that would be required to use Google Play
13 In-App Billing. Recently, Google has begun insisting that a broader category of apps
14 will be required to use Google IAP exclusively, no longer allowing the option of a
15 third-party payment processor.
16               39.   Google maintains a monopoly in the Google Play Market and is able to
17 charge supra-competitive prices for apps and in-app purchases. Google uses
18 anticompetitive covenants in Google's Mobile Application Distribution Agreement
19 ("MADA"), requiring OEMs to license the entire suite of Google applications and
20 services to also license the Android OS. Google also requires OEMS to pre-install
21 Google Play on its home page. If OEM refuse these restrictive terms and conditions,
22 they lose access to the Android OS.
23               40.   As a result of the MADA terms and conditions, Google has
24 successfully prevented competition from its competitors in the Google Play Market.
25 Google's MADA agreements also allow Google to charge supra-competitive prices
26 for apps and in-app purchases, harming Plaintiff and Class Members by limiting
27 consumer choice.
28               41.   Similarly, Google uses its Developer Distribution Agreement ("DDA")
     1699008.1
                                                  -11-                                 Case No.
                                        CLASS ACTION COMPLAINT
  Case 2:20-cv-10549 Document 1 Filed 11/18/20 Page 12 of 25 Page ID #:12




 1 to contractually restrict competition in the Google Play Market. Amongst other
 2 terms, the DDA mandated that developers comply with Google's Developer
 3 Program Policies, including using Google's proprietary in-app billing for in-app
 4 game payments, as well as certain other digital in-app purchases. The DDA also
 5 requires that developers "may not use Google Play to distribute or make available
 6 any Product that has a purpose that facilitates the distribution of software
 7 applications and games for use on Android devices outside of Google Play." Google
 8 has the power to eliminate any Android app it believes has violated any portion of
 9 the DDA.
10               42.   Google's anticompetitive agreements with other companies are not
11 limited to Google Play or Android. Google has also engaged in illegal tactics to
12 protect its other monopolies, including in web search. For example, Google and
13 Apple have a long-standing agreement whereby Apple agreed to make Google the
14 default search engine on Apple products:
15               When Tim Cook and Sundar Pichai, the chief executives of Apple and
                 Google, were photographed eating dinner together in 2017 at an
16               upscale Vietnamese restaurant called Tamarine, the picture set off a
                 tabloid-worthy frenzy about the relationship between the two most
17               powerful companies in Silicon Valley.
18               As the two men sipped red wine at a window table inside the restaurant
                 in Palo Alto, their companies were in tense negotiations to renew one
19               of the most lucrative business deals in history: an agreement to feature
                 Google's search engine as the preselected choice on Apple's iPhone and
20               other devices. The updated deal was worth billions of dollars to both
                 companies and cemented their status at the top of the tech industry's
21               pecking order. . . .
22               [T]he pact, which was first inked 15 years ago and has rarely been
                 discussed by either company, has highlighted the special relationship
23               between Silicon Valley's two most valuable companies an unlikely
                 union of rivals that regulators say is unfairly preventing smaller
24               companies from flourishing. . . .
25               Nearly half of Google's search traffic now comes from Apple devices . .
                 . and the prospect of losing the Apple deal has been described as a
26               "code red" scenario inside [Google].
27               Apple now receives an estimated $8 billion to $12 billion in annual
                 payments up from $1 billion a year in 2014 in exchange for building
28               Google's search engine into its products. It is probably the single
     1699008.1
                                                   -12-                                     Case No.
                                         CLASS ACTION COMPLAINT
  Case 2:20-cv-10549 Document 1 Filed 11/18/20 Page 13 of 25 Page ID #:13




 1               biggest payment that Google makes to anyone and accounts for 14 to
                 21 percent of Apple's annual profits. That's not money Apple would be
 2               eager to walk away from.
 3 Daisuke Wakabayashi and Jack Nicas, "Apple, Google and a Deal That Controls the
   Internet," N.Y. Times (Oct. 25, 2020)
 4
           43. Google therefore uses anticompetitive agreements with various
 5
   companies to acquire and maintain its various monopolies in various markets.
 6
   VI. RELEVANT MARKET
 7
           44. For purposes of this action, the relevant product market is the market
 8
   for apps and in-app purchases on mobile devices compatible with the Android OS.
 9
   For purposes of this action, the relevant geographic market is the United States and
10
   its territories. Google has substantial and long-lasting power in this market, app
11
   stores and apps are developed and distributed throughout the United States, and
12
   Google Play is available to Android users throughout the United States.
13
   VII. ANTITRUST INJURY
14
           45. Plaintiff and Class Members purchased Android apps and in-app digital
15
   content directly from Google through Google Play. Without the unlawful restraints
16
   described above, Plaintiff and Class Members would not have to pay supra-
17
   competitive price for apps and in-app purchases. Google's anticompetitive practices
18
   also stalled, limited or foreclosed competition and innovation in the Google Play
19
   Market.
20
   VIII. STATUTE OF LIMITATIONS TOLLING
21
           46. Plaintiff and Class Members had no knowledge of Google's
22
   anticompetitive conduct, or of facts sufficient to place them on inquiry notice of the
23
   claims asserted herein, during the Class Period and continuing thereafter, until
24
   October 2020 when the United States House of Representatives published its
25
   Investigation of Competition in Digital Markets and provided details concerning
26
   Google and its conduct.
27
           47. Plaintiff and Class Members suffered economic loss due to Google's
28
     1699008.1
                                                  -13-                                   Case No.
                                        CLASS ACTION COMPLAINT
  Case 2:20-cv-10549 Document 1 Filed 11/18/20 Page 14 of 25 Page ID #:14




 1 wrongful exercise of monopoly power. Plaintiff’s interactions with Google were
 2 insufficient, however, to discover Google's wrongful conduct.
 3               48.   Furthermore, no public information was available during the Class
 4 Period or thereafter that suggests Google's business activities were done to
 5 monopolize the Google Play Market until the House of Representatives published
 6 the Report of its investigation against Google.
 7               49.   Moreover, it was reasonable for Plaintiff and Class Members not to
 8 suspect that Defendants were engaging in any unlawful anticompetitive behavior.
 9 Plaintiff and Class Members are simply consumers of apps and were not active
10 participants in the market.
11               50.   Plaintiff alleges a continuing course of unlawful conduct by Google,
12 including conduct within the applicable limitation periods. That conduct has
13 inflicted continuing and accumulating harms within the applicable statutes of
14 limitation.
15               51.   For these reasons, the statutes of limitations applicable to Plaintiff’s
16 and Class Members' claims have been tolled with respect to the claims asserted
17 herein until the House of Representatives’ Report about Google became public.
18               52.   Additionally, or alternatively, application of the doctrine of fraudulent
19 concealment tolled the statutes of limitations on Plaintiff's and the Class Members’
20 claims. Plaintiff and Class members had no knowledge of Google's wrongful
21 acquisition and maintenance of monopoly power in the relevant market, or of facts
22 sufficient to place them on inquiry notice of their claims, during the Class Period
23 and continuing thereafter. No information in the public domain or otherwise
24 available to Plaintiff and Class Members during the Class Period suggested that
25 Google had wrongfully acquired a monopoly or was using its monopoly power to
26 charge supra-competitive prices.
27               53.   In failing to disclose its wrongful monopolization, in addition to
28 denying it was engaged in such conduct, Google was able to conceal its illegal
     1699008.1
                                                    -14-                                    Case No.
                                         CLASS ACTION COMPLAINT
  Case 2:20-cv-10549 Document 1 Filed 11/18/20 Page 15 of 25 Page ID #:15




 1 conduct. In fact, Google has made public denials to this effect in the United States
 2 and to foreign regulators.
 3               54.   After it was revealed that the House of Representatives was
 4 investigating Google's monopoly, Google denied such conduct. Similarly, in
 5 response to recent news reports of impending antitrust actions against it by federal
 6 and state officials for monopolization, Google stated publicly that competition is
 7 flourishing and that publishers and marketers have enormous choices. This was
 8 simply incorrect.
 9               55.   Further, Google's anticompetitive monopoly conduct was inherently
10 self-concealing because, as Google knew, its disclosure likely would have led to
11 governmental enforcement activity or civil liability. Google's conduct is subject to
12 antitrust regulation, so it was reasonable for Plaintiff and Class Members to presume
13 that they were purchasing apps in a competitive market. A reasonable person under
14 the circumstances would not have had reason to suspect that apps were being sold at
15 supra-competitive prices at any time during the Class Period.
16 IX.           CLASS ACTION ALLEGATIONS
17               56.   Plaintiff brings this action both on behalf of herself and as a class
18 action pursuant to Federal Rule of Civil Procedure 23(b)(2) and (b)(3) on behalf of
19 the following Class:
20               From at least as early as January 1, 2016 through the present (the
                 "Class Period"), all persons and entities in the United States that paid
21               Google for an app on Google Play, subscription fees for an app
                 obtained on Google Play, or app content from an app downloaded from
22               Google Play.
23               57.   This class definition specifically excludes any of the Defendants named
24 herein, any of the Defendants' parent companies, subsidiaries, and affiliates, and any
25 of the Defendants' officers, directors, management, employees, subsidiaries,
26 affiliates or agents. Plaintiff reserves the right to expand, modify, or alter the class
27 definition in response to information learned during discovery.
28               58.   This action is properly brought as a class action under Federal Rule of
     1699008.1
                                                   -15-                                        Case No.
                                         CLASS ACTION COMPLAINT
  Case 2:20-cv-10549 Document 1 Filed 11/18/20 Page 16 of 25 Page ID #:16




 1 Civil Procedure 23(a) for the following reasons:
 2               a.   Adequacy of Representation (Fed. R. Civ. P. 23(a)(4)): Plaintiff will
 3                    fairly and adequately protect the interests of the Class in that he has no
 4                    interests antagonistic to those of the other members of the Class, and
 5                    Plaintiff has retained attorneys experienced in antitrust class actions
 6                    and complex litigation as counsel;
 7               b.   Commonality and Predominance (Fed. R. Civ. P. 23(a)(2) and
 8                    23(b)(3)): There are questions of law and fact common to the proposed
 9                    Class which predominate over any questions that may affect particular
10                    Class Members. Such common questions of law and fact include, but
11                    are not limited to:
12                    i.     Whether Google unlawfully acquired and maintained monopoly
13                           power in the relevant market;
14                    ii.    Whether Google unlawfully attempted to acquire and maintain
15                           monopoly power in the relevant market;
16                    iii.   Whether Google monopolized the market for Android apps at
17                           any time during the Class Period;
18                    iv.    Whether Google attempted to monopolize the market for
19                           Android apps at any time during the Class Period;
20                    v.     Whether Google engaged in unlawful or unfair competition;
21                    vi.    Whether Plaintiff and the other Class Members were injured by
22                           Defendants' conduct and, if so, the determination of the
23                           appropriate Class-wide measure of damages;
24                    vii.   Whether Defendants unjustly enriched themselves to the
25                           detriment of the Plaintiff and the other Class Members, thereby
26                           entitling Plaintiff and the other Class Members to disgorgement
27                           of all benefits derived by Defendants;
28                    viii. Whether Plaintiff and the other Class Members are entitled to,
     1699008.1
                                                  -16-                                    Case No.
                                        CLASS ACTION COMPLAINT
  Case 2:20-cv-10549 Document 1 Filed 11/18/20 Page 17 of 25 Page ID #:17




 1                           among other things, equitable relief, and, if so, the nature and
 2                           extent of such relief;
 3                     ix.   Whether Plaintiff and the other Class Members had any reason to
 4                           know or suspect Defendants were engaging in any unlawful
 5                           anticompetitive behavior; and
 6                     x.    Whether Defendants fraudulently concealed their unlawful
 7                           anticompetitive behavior from Plaintiff and the other Class
 8                           Members.
 9               c.    Numerosity (Fed. R. Civ. P. 23(a)(1)): The proposed Class is so
10                     numerous and geographically dispersed that the joinder of all Class
11                     Members is impracticable. While Plaintiff does not know the exact
12                     number and identity of all Class Members, Plaintiff is informed and
13                     believes that there are millions of Class Members. The precise number
14                     of Class Members can be ascertained through discovery;
15               d.    Typicality (Fed. R. Civ. P. 23(a)(3)): Plaintiff's claims are typical of
16                     the claims of the other Class Members. Plaintiff and the Class have
17                     been injured by the same wrongful practices of Defendants. Plaintiff's
18                     claims arise from the same practices and conduct that give rise to the
19                     claims of the Class and are based on the same legal theories;
20               59.   This action is properly brought as a class action under Federal Rule of
21 Civil Procedure 23(b) for the following reasons:
22               a.    Superiority (Fed. R. Civ. P. 23(b)(3)): Certification under Rule
23                     23(b)(3) is appropriate because questions of law or fact common to
24                     members of the Class predominate over any questions affecting only
25                     individual members, and class action treatment is superior to the other
26                     available methods for the fair and efficient adjudication of this
27                     controversy.
28               b.    Declaratory and Injunctive Relief (Fed. R. Civ. P. 23(b)(2)):
     1699008.1
                                                      -17-                                 Case No.
                                         CLASS ACTION COMPLAINT
  Case 2:20-cv-10549 Document 1 Filed 11/18/20 Page 18 of 25 Page ID #:18




 1                     Certification under Rule 23(b)(2) is warranted because Defendants
 2                     acted or refused to act on grounds generally applicable to the Class,
 3                     thereby making appropriate final equitable, declaratory, or other
 4                     appropriate equitable relief with respect to the Class as a whole.
 5               c.    The proposed Class is ascertainable and there is a well-defined
 6                     community of interest in the questions of law or fact alleged herein
 7                     since the rights of each proposed Class Member was infringed or
 8                     violated in the same fashion;
 9               60.   A class action is superior to other available methods for the fair and
10 efficient adjudication of this controversy for at least the following reasons:
11               a.    Given the size of individual Class Member’s claims and the expense of
12                     litigating those claims, few, if any, Class Members could afford to or
13                     would seek legal redress individually for the wrongs Defendants
14                     committed against them and absent Class Members have no substantial
15                     interest in individually controlling the prosecution of individual
16                     actions;
17               b.    Without a class action, Class Members will suffer damages, and
18                     Defendant's violations of law will proceed without remedy while
19                     Defendants reaped and retained the substantial proceeds of their
20                     wrongful conduct;
21               c.    This action will promote an orderly and expeditious administration and
22                     adjudication of the proposed Class claims, economies of time, effort,
23                     and resources will be fostered, and uniformity of decisions will be
24                     ensured; and
25               d.    Plaintiff knows of no difficulty that will be encountered in the
26                     management of this litigation which would preclude its maintenance as
27                     a class action.
28
     1699008.1
                                                   -18-                                     Case No.
                                         CLASS ACTION COMPLAINT
  Case 2:20-cv-10549 Document 1 Filed 11/18/20 Page 19 of 25 Page ID #:19




 1 X.            CAUSES OF ACTION
 2                                   FIRST CAUSE OF ACTION
 3                       Violation of the California Unfair Competition Law
 4                      (Cal. Business and Professions Code §§ 17200, et seq.)
 5               61.   Plaintiff hereby repeats and incorporates by reference each preceding
 6 paragraph as if fully stated herein.
 7               62.   Google's conduct is unlawful in violation of California's Unfair
 8 Competition Law ("UCL") because it violates Section 2 of the Sherman Act, 15
 9 U.S.C. § 2.
10               63.   Google has engaged in unfair business practices through the conduct
11 alleged herein, which has restrained competition. Google's conduct is unfair and in
12 violation of the UCL because it violates California's clearly established public
13 policy forbidding monopolistic acts. Google wrongfully acquired and unlawfully
14 maintained monopoly power in the relevant market through the conduct alleged
15 herein, including by leveraging its monopoly power in the Google Play Market to
16 coerce the purchase of Android apps and in-app products and services at artificial
17 prices.
18               64.   Google's practices also are unlawful in violation of the UCL because
19 they offend public policy; are immoral, unethical, oppressive, outrageous,
20 unscrupulous, and substantially injurious; and caused substantial harm, including in
21 the form of artificially inflated prices, that greatly outweigh any possible utility from
22 the practices.
23               65.   Google's conduct actually and proximately caused Plaintiff and Class
24 Members to lose money or property. On behalf of the Class, Plaintiff seeks
25 damages, other relief, and reasonable attorneys' fees and costs, as well as any other
26 relief the Court may deem just or proper.
27
28
     1699008.1
                                                  -19-                                    Case No.
                                        CLASS ACTION COMPLAINT
  Case 2:20-cv-10549 Document 1 Filed 11/18/20 Page 20 of 25 Page ID #:20




 1                                  SECOND CAUSE OF ACTION
 2                             Monopolization Under the Sherman Act
 3                                            (15 U.S.C. § 2)
 4               66.   Plaintiff hereby repeats and incorporates by reference each preceding
 5 paragraph as if fully stated herein.
 6               67.   Plaintiff brings this claim on her own behalf and on behalf of each
 7 member of the Class described above.
 8               68.   The relevant market is the U.S. market for apps and in-app purchases
 9 sold in the Google Play Market.
10               69.   Google has gained and maintains monopoly power in the relevant
11 market by improper and unlawful means. More specifically, Google has willfully
12 acquired and maintained such power by coercing the purchase of Android apps and
13 in-app products and services at artificial prices and by its patently exclusionary
14 conduct, including its refusal to allow rival app stores to be accessed through
15 Google Play and implementing significant frictions designed to steer consumers
16 away from sideloading third-party app stores. Consumers must use the Google Play
17 Market to obtain Android apps and in-app purchases.
18               70.   For the reasons stated herein, substantial barriers to entry exist in the
19 relevant market.
20               71.   Google has the power to exclude competition in the relevant market,
21 and it has used that power, including by way of its unlawful practices in restraint of
22 trade as described herein, to maintain and expand its monopoly power in that
23 market.
24               72.   Google's conduct as described herein, including its unlawful practices
25 in restraint of trade, is exclusionary vis-à-vis its rival app stores in the U.S. market
26 for Android apps and in-app purchases.
27               73.   Google has behaved as alleged herein in an attempt to obtain a
28 monopoly in the U.S. market for Android apps and in-app purchases, with the effect
     1699008.1
                                                    -20-                                    Case No.
                                         CLASS ACTION COMPLAINT
  Case 2:20-cv-10549 Document 1 Filed 11/18/20 Page 21 of 25 Page ID #:21




 1 being that competition is foreclosed, innovation is stifled, and consumer choice is
 2 gravely diminished. Additionally, Google has abused its market power by charging
 3 supra-competitive 30% commission on sales of paid apps and a 30% fee for in-app
 4 purchases. Further, Google's actions have depressed output and stifled innovation
 5 and options for consumers as alleged herein.
 6               74.   There is no business necessity or other pro-competitive justification for
 7 Google's conduct.
 8               75.   As a direct and proximate cause of Google's conduct, Plaintiff and
 9 members of the Class have suffered antitrust injury. Plaintiff and the Class Members
10 paid significantly higher prices for Android apps and in-app purchases than they
11 would have but for Google's unlawful conduct. That conduct also deprived Plaintiff
12 and Class Members of improved quality and innovation in the relevant markets.
13               76.   Plaintiff is inclined to continue to purchase Android apps and in-app
14 purchases in the future because of her investment in the electronic device containing
15 the Android OS.
16               77.   Plaintiff and Class Members are entitled to damages, including treble
17 damages, sustained because of Google's monopolistic acts and practices.
18               78.   Plaintiff and Class Members are entitled to equitable relief as
19 appropriate to remedy Google's monopolistic conduct and restore competition in the
20 relevant market. Members of the Class are regular users of the Google Play Market
21 and will continue to purchase such apps and in-app products and services and suffer
22 further injury if Google's monopoly is not terminated.
23               79.   Plaintiff and the Class also are entitled to equitable relief to prevent
24 Google from persisting in its unlawful, inequitable, and unjustified behavior to their
25 detriment, with such an injunction at a minimum prohibiting Google from
26 continuing to charge a supra-competitive commission on sales of paid apps and a
27 supra-competitive percent fee for in-app purchases. See, e.g., 15 U.S.C. § 26.
28
     1699008.1
                                                    -21-                                    Case No.
                                         CLASS ACTION COMPLAINT
  Case 2:20-cv-10549 Document 1 Filed 11/18/20 Page 22 of 25 Page ID #:22




 1                                  THIRD CAUSE OF ACTION
 2                       Attempted Monopolization Under the Sherman Act
 3                                           (15 U.S.C. § 2)
 4               80.   Plaintiff hereby repeats and incorporates by reference each preceding
 5 paragraph as if fully stated herein.
 6               81.   Plaintiff brings this claim on her own behalf and on behalf of each
 7 member of the Class described above.
 8               82.   The relevant market is the U.S. market for apps and in-app purchases
 9 sold in the Google Play Market.
10               83.   Google has attempted to monopolize the U.S. market for Android apps.
11 More specifically, Google has willfully acquired and maintained market power by
12 its patently exclusionary conduct, including its refusal to allow rival app stores to be
13 accessed through Google Play and implementing significant frictions designed to
14 steer consumers away from side loading third-party app stores. Consumers must use
15 the Google Play Market to obtain Android apps and in-app purchases.
16               84.   Google's anticompetitive conduct has created a dangerous likelihood
17 that it will attain monopoly power in the U.S. market for Android apps and in-app
18 purchases.
19               85.   Google has a specific intent to attain monopoly power in the U.S.
20 market for Android apps and in-app purchases. Now, and if its unlawful restraints
21 are not checked, Google has a dangerous likelihood of success in the relevant
22 market as defined by Plaintiff.
23               86.   Google has the power to exclude competition in the U.S. market for
24 Android apps and in-app purchases, and it has used that power, including by way of
25 its unlawful practices in restraint of trade as described herein, in an attempt to
26 monopolize that relevant market.
27               87.   Google's conduct as described herein, including its unlawful practices
28 in restraint of trade, is exclusionary vis-à-vis its rival app stores in the U.S. market
     1699008.1
                                                  -22-                                   Case No.
                                        CLASS ACTION COMPLAINT
  Case 2:20-cv-10549 Document 1 Filed 11/18/20 Page 23 of 25 Page ID #:23




 1 for Android apps and in-app purchases.
 2               88.   Google has behaved as alleged herein in an attempt to obtain a
 3 monopoly in the U.S. market for Android apps and in-app purchases, with the effect
 4 being that competition is foreclosed, innovation is stifled, and consumer choice is
 5 gravely diminished. Additionally, Google has abused its market power by charging
 6 a supra-competitive 30% commission on sales of paid apps and a 30% fee for in-app
 7 purchases. Further, Google's actions have depressed output and stifled innovation
 8 and options for consumers as alleged herein.
 9               89.   There is no business necessity or other pro-competitive justification for
10 Google's conduct.
11               90.   Plaintiff and the Class have been injured, and will continue to be
12 injured, in their property as a result of Google's conduct, including by way of
13 overpaying for Android apps and in-app purchases.
14               91.   Plaintiff is inclined to continue to purchase Android apps and in-app
15 purchases in the future because of her investment in the electronic device containing
16 the Android OS.
17               92.   Plaintiff and the Class also are entitled to equitable relief to prevent
18 Google from continuing in its unlawful, inequitable, and unjustified behavior to
19 their detriment, with such an injunction at a minimum prohibiting Google from
20 continuing to charge a supra-competitive commission on sales of paid apps and a
21 supra-competitive percent fee for in-app purchases. See, e.g., 15 U.S.C. § 26.
22 XI.           PRAYER FOR RELIEF
23               WHEREFORE, Plaintiff requests that the Court enter judgment on her behalf
24 and on behalf of the Class defined herein, by adjudging and decreeing that:
25               1.    That the Court determine that this action may be maintained as a class
26 action under Federal Rule of Civil Procedure 23(b)(2), (b)(3), and (c)(4), that
27 Plaintiff be certified as Class representative, and Plaintiff's counsel be appointed as
28 counsel for the Class;
     1699008.1
                                                    -23-                                    Case No.
                                         CLASS ACTION COMPLAINT
  Case 2:20-cv-10549 Document 1 Filed 11/18/20 Page 24 of 25 Page ID #:24




 1               2.   That the unlawful conduct, practices, and policies alleged herein be
 2 adjudged and decreed to be unfair and unlawful business practices and policies in
 3 violation of the UCL, as well as monopolistic acts and practices in violation of
 4 Section 2 of the Sherman Act;
 5               3.   That Defendants have violated the UCL by engaging in conduct that
 6 constitutes unlawful, unfair, and fraudulent business practices;
 7               4.   That Defendants, their subsidiaries, affiliates, successors, transferees,
 8 assignees and the respective officers, directors, partners, agents, and employees
 9 thereof and all other persons acting or claiming to act on their behalf be permanently
10 enjoined and restrained from continuing and maintaining their unlawful conduct,
11 practices, and policies alleged herein;
12               5.   That Plaintiff and the Class are entitled to equitable relief appropriate to
13 remedy Defendants' past and ongoing restraint of trade, including:
14                    i.    A judicial determination declaring the rights of Plaintiff and the
15                          Class, and the corresponding responsibilities of Defendants; and
16                    ii.   Issuance of a permanent injunction against Defendants and their
17                          parents, subsidiaries, affiliates, successors, transferees, assignees
18                          and the Respective officers, directors, partners, agents, and
19                          employees thereof and all other persons acting or claiming to act
20                          on their behalf from violations of the law as alleged herein.
21               6.   That Plaintiff and the Class have been injured in their business and
22 property as a result of Defendants' violations;
23               7.   That Plaintiff and the Class recover damages, as provided by law,
24 determined to have been sustained as to each of them, in an amount to be trebled in
25 accordance with the antitrust laws, and that judgment be entered against Defendants
26 on behalf of Plaintiff and the Class;
27               8.   Plaintiff and the Class recover their costs of suit, including reasonable
28 attorneys' fees, costs, and expenses of the lawsuit, as provided by law;
     1699008.1
                                                   -24-                                     Case No.
                                        CLASS ACTION COMPLAINT
  Case 2:20-cv-10549 Document 1 Filed 11/18/20 Page 25 of 25 Page ID #:25




 1               9.    That Plaintiff and the Class be awarded pre-judgment and post-
 2 judgment interest, and that such interest be awarded at the highest legal rate from
 3 and after the date of service of the initial complaint in this action;
 4               10.   That Defendants are to be jointly and severally responsible financially
 5 for the costs and expenses of a Court-approved notice program to give immediate
 6 notification to the Class; and
 7               11.   For such other and further relief as is just under the circumstances.
 8 XII. DEMAND FOR JURY TRIAL
 9               Plaintiff and the Class demand a trial by jury of all the claims asserted in this
10 complaint that are so triable pursuant to Federal Rule of Civil Procedure 38(b).
11
12 DATED: November 18, 2020                     BROWNE GEORGE ROSS
                                                O'BRIEN ANNAGUEY & ELLIS LLP
13
                                                    Eric M. George
14                                                  Maribeth Annaguey
                                                    Carl Alan Roth
15
                                                    James L. Michaels
16                                                  Jason Y. Kelly
17
18
                                                By:        /s/ Eric M. George
19
                                                           Eric M. George
20                                              Attorneys for Plaintiff Ashly Esquivel and all
21                                              others similarly situated

22
23
24
25
26
27
28
     1699008.1
                                                      -25-                                  Case No.
                                          CLASS ACTION COMPLAINT
